Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments filed on 7/7/2022 have overcome the outstanding 112(b) rejection of claim 6 and the outstanding objections to the Drawings, now withdrawn herein. Examiner indicated the subject matter of claims 1-5 and 7-10 as allowable over the prior art, for the reasons reiterated below:
Regarding independent claim 1, the closest art found during a search was
Schumacher (US 9759872). However, upon further consideration, the reference was discovered to have common ownership with the instant application, and the publication date falls within the grace period provided under 35 U.S.C. 35 102 (a)(1), i.e. the exception of 35 U.S.C. 102(b)(1)(A) applies. Furthermore, the claimed invention was considered in view of the patent claims; as there are additional features in the claims of the instant application that are nonobvious, a nonstatutory double patenting rejection is improper. For these reasons, the Schumacher ‘872 reference is considered pertinent.

    PNG
    media_image1.png
    748
    592
    media_image1.png
    Greyscale

Reference Drawing 1
Yamada (US 6979255) discloses an optical fiber polishing fixture assembly (see Abstract) comprising: a fixture base (220) having a receiving cavity in which a ferrule support having a ferrule bore is positioned (See Figure 3A);
a clamping assembly (see Figures 11A and 11B) having first and second base portions (see first and second base portions, annotated in Reference Drawing 1), a lever (depression member 250), and a biasing member (spring 233), 
the first base portion having a first inner facing side with a first slot (circular groove 228, Reference Drawing 1) and a first inner facing surface (see walls 225; see also Col. 6, lines 53-61), 
the clamping assembly having a locked position and an unlocked position, 
the locked position being when the first and second base portions are biased toward one another, the unlocked position being when the lever overcomes a biasing force of the biasing member and separates the first and second base portions (Col. 7, lines 25-32; wherein the depression member 250 comprising bolt 251 overcomes the biasing force of the compression spring 233 by loosening);
wherein as the lever is moved from the locked position to the unlocked position, the lever moves the first and second base portions away from one another (Col. 7, lines 25-32, wherein when the head bolt is unthreaded and loosened, i.e. in an unlocked state, the front face 231 is retracted away from insertion holes 222; Col. 5, lines 5-9).
	However, the biasing direction and force of the spring (233) of Yamada differs from the claimed invention largely in part due to the location of lever, i.e. the lever of Yamada is not between the first and second base portions, and thus the biasing member does not bias the first and second base portion toward each other, but rather functionally operates in the opposite manner; spring (233) biases the elements (222) and (230) away from one another. Furthermore, modification of Yamada to meet the claimed invention would require extensive modification and reconstruction which would not only be considered hindsight, but would also hinder the functionality of the apparatus.
Takahashi (US 5547418) discloses an optical fiber polishing fixture assembly (see Abstract) comprising: a fixture base (12) having a receiving cavity in which a ferrule support having a ferrule bore is positioned (see Figure 2; see also Col. 3, lines 31-35); a clamping assembly (see Figures 1 and 2), a lever (lever 18), and a biasing member (spring 21). However, Takahashi fails to teach, suggest, or render obvious the first and second base portions disposed within and functionally claimed as recited in the instant claims, in combination with additional elements of the claimed invention. 
Claims 2-10 are allowable due to dependency from an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAKENA S MARKMAN/           Examiner, Art Unit 3723                                                                                                                                                                                             
/JOEL D CRANDALL/           Examiner, Art Unit 3723